DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 3, Embodiment III, Figs. 4, 5, claims 1,3-5 and 7-9, in the reply filed on January 11, 2022 is acknowledged.  The traversal is on the ground(s) that Species 3 and 4 should belong to a Species and there should be no serious search or examination burden.  This is not found persuasive because first, Species 3 and 4 and structurally different as explained in the restriction requirement.  Second, the Examiner would have to decide on different search strategies, via text and CPC classes, for the two separate and distinct inventions/embodiments.  Lastly, the MPEP states that there can only be one patent per invention, hence one invention per application.
The requirement is still deemed proper and is therefore made FINAL.  Claims 2, 6 and 10 have been withdrawn.  Action on the merits is as follows:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3-5 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites “a non-conductive body, wherein a shape of the non-conductive body is changeable by heating”.  Claim 3 recites “the non-conductive film is used as a first non-conductive film”.  Claim 5 recites “the non-conductive film is used as a second non-conductive film”.  Claim 7 recites “a first non-conductive film disposed between the interposer board and the circuit substrate, and a second non-conductive film disposed between the at least one electronic chip and the interposer board, the at least one electronic chip being electrically connected to the circuit substrate through the interposer board, wherein one of the first non-conductive film and the second non-conductive film is a non-conductive film having heating function, and the non-conductive film with heating function comprises: a non-conductive body, wherein a shape of the non-conductive body is changeable by heating; and a plurality of micro heaters disposed on or in the non-conductive body”.  Claim 8 recites “wherein when the non-conductive film used as the first non-conductive film is disposed between the interposer board and the circuit substrate, the micro heaters are respectively adjacent to the bottom conductive contacts, and the non-conductive film used as the first non-conductive film are heated by the micro heaters”.  Claim 9 recites “wherein when the non-conductive film used as the second non-conductive film is disposed between the at least one electronic chip and the interposer board, the micro heaters are respectively adjacent to the top conductive contacts, and the non-conductive film used as the second non-conductive film are heated by the micro heaters”.  What is a/the non-conductive body?  What are the first and second non-conductive films?  What material is a/the non-conductive body, or the first and second non-conductive films made of?  Does “non-conductive” mean they are not thermally or electrically conductive, or both thermally and electrically non-conductive?  Does the Applicant have ownership of all non-conductive body/films?  Does the Applicant have ownership of all non-conductive body/films where their shapes can be changed by heating?  Can any “non-conductive body” or “non-conductive films” be used?  The Examiner notes that the specification does not disclose/define the possible materials the non-conductive body/films, nor heat thresholds for the non-conductive body/films which causes the shape to change.  Appropriate correction is required.  For the purpose of examination, the Examiner is taking “non-conductive body/film” to be any thermally, electrically or both, electrically and thermally, non-conductive materials, films layers or bodies.  Dependent claims 3-5, 8 and 9 inherit these deficiencies.
Claims 1, 3-5 and 7-9 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without what material the non-conductive body or non-conductive films are made of, or the heat thresholds which cause change in shape, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). What is a/the non-conductive body?  What are the first and second non-conductive films?  What material is a/the non-conductive body, or the first and second non-conductive films made of?  Does “non-conductive” mean they are not thermally or electrically conductive, or both thermally and electrically non-conductive?  Does the Applicant have ownership of all non-conductive body/films?  Does the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3-5 and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No. 16/891,290. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	In regards to claims 1, 16/891,290 (claims 1 and 4) discloses a non-conductive film having heating function, comprising: a non-conductive body, wherein a shape of the non-conductive body is changeable by heating; and a plurality of micro heaters disposed on or in the non-conductive body.
	In regards to claims 3, 16/891,290 (claims 3, 9) discloses further comprising: a power input unit disposed on a top side or a bottom side of the non-conductive body.
	In regards to claims 4, 16/891,290 (claims 1, 2, 10) discloses wherein when an interposer board is disposed on a circuit substrate for carrying at least one electronic chip, the non-conductive film is used as a first non-conductive film and is disposed between the interposer board and the circuit substrate, and the at least one electronic chip is electrically connected to the circuit substrate through the interposer board; wherein the interposer board includes an insulating body, a plurality of top conductive contacts disposed on a top side of the insulating body, a plurality of bottom conductive contacts disposed on a bottom side of the insulating body, and a plurality of conductive connection structures disposed inside the insulating body, and the conductive connection structures are respectively electrically connected to the top conductive contacts and respectively electrically connected to the bottom conductive contacts so as to electrically connect each of the conductive connection structures between the corresponding top conductive contact and the corresponding bottom conductive contact; wherein the micro heaters are respectively adjacent to the bottom conductive contacts, and the non-conductive film used as the first non-conductive film are heated by the micro heaters; wherein the bottom conductive contacts are respectively electrically connected to a plurality of conductive substrate contacts of the circuit substrate respectively through a plurality of bottom solders, and the micro heaters are respectively adjacent to the bottom solders so as to respectively heat the bottom solders.
	In regards to claims 5, 16/891,290 (claims 1, 2, 4, 5 and 10) discloses wherein when an interposer board is disposed on a circuit substrate for carrying at least one electronic chip, the non-conductive film is used as a second non-conductive film and is disposed between the at least one electronic chip and the interposer board, and the at least one electronic chip is electrically connected to the circuit substrate through the interposer board; wherein the interposer board includes an insulating body, a plurality of top conductive contacts disposed on a top side of the 
In regards to claims 7, 16/891,290 (claims 1, 4,  5, 7 ) discloses an electronic device comprising a circuit substrate, an interposer board disposed on the circuit substrate, at least one electronic chip carried by the interposer board, a first non-conductive film disposed between the interposer board and the circuit substrate, and a second non-conductive film disposed between the at least one electronic chip and the interposer board, the at least one electronic chip being electrically connected to the circuit substrate through the interposer board, wherein one of the first non-conductive film and the second non-conductive film is a non-conductive film having heating function, and the non-conductive film with heating function comprises: a non-conductive body, wherein a shape of the non-conductive body is changeable by heating; and a plurality of micro heaters disposed on or in the non-conductive body.
	In regards to claims 8, 16/891,290 (claims 1, 2, 4,  5, 7, 8) discloses wherein the interposer board includes an insulating body, a plurality of top conductive contacts disposed on a top side of the insulating body, a plurality of bottom conductive contacts disposed on a bottom side of the insulating body, and a plurality of conductive connection structures disposed inside the insulating body, and the conductive connection structures are respectively electrically connected to the top conductive contacts and respectively electrically connected to the bottom conductive contacts so as to electrically connect each of the conductive connection structures between the corresponding top conductive contact and the corresponding bottom conductive contact; wherein when the non-conductive film used as the first non-conductive film is disposed between the interposer board and the circuit substrate, the micro heaters are respectively adjacent to the bottom conductive contacts, and the non-conductive film used as the first non-conductive film are heated by the micro heaters; wherein the bottom conductive contacts are respectively electrically connected to a plurality of conductive substrate contacts of the circuit substrate respectively through a plurality of bottom solders, and the micro heaters are respectively adjacent to the bottom solders so as to respectively heat the bottom solders.
	In regards to claims 9, 16/891,290 (claims 1, 2, 4,  5, 7, 8) discloses wherein the interposer board includes an insulating body, a plurality of top conductive contacts disposed on a top side of the insulating body, a plurality of bottom conductive contacts disposed on a bottom side of the insulating body, and a plurality of conductive connection structures disposed inside the insulating body, and the conductive connection structures are respectively electrically connected to the top conductive contacts and respectively electrically connected to the bottom conductive contacts so as to electrically connect each of the conductive connection structures between the corresponding top conductive contact and the corresponding bottom conductive .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al.  (Wang) (CN 102923644 A1).
In regards to claim 1, Wang (Figs. 1i-1l, 2 and associated text) discloses a non-conductive film having heating function, comprising: a non-conductive body (items 2, 11, 2’, 13), wherein a shape of the non-conductive body (items 2, 11, 2’, 13) is changeable by heating; and a plurality of micro heaters (items 3, 120) disposed on or in the non-conductive body (items 2, 11, 2’, 13).
In regards to claim 3, Wang (Figs. 1i-1l, 2 and associated text) discloses further comprising: a power input unit (items 8, 201) disposed on a top side or a bottom side of the non-conductive body (items 2, 11, 2’, 13).
Claim(s) 1, 3-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IM et al.  (IM) (US 2013/0134606 A1 now US 8,587,134 B2).
In regards to claim 1, IM (Figs. 3-5, 7-11 and associated text) discloses a non-conductive film having heating function, comprising: a non-conductive body (items 310 plus 312 or 310 plus 312 plus 120), wherein a shape of the non-conductive body (items 310 plus 312 or 310 plus 312 plus 120) is changeable by heating; and a plurality of micro heaters (items 118, 218, 318) disposed on or in the non-conductive body (items 310 plus 312 or 310 plus 312 plus 120).
In regards to claim 3, IM (Figs. 3-5, 7-11 and associated text) discloses further comprising: a power input unit (items 226, 119, 516) disposed on a top side or a bottom side of the non-conductive body (items 310 plus 312 or 310 plus 312 plus 120).
In regards to claim 4, IM (Figs. 3-5, 7-11 and associated text) discloses wherein when an interposer board (item 510) is disposed on a circuit substrate (item 110) for carrying at least one electronic chip (items 210a, 210b), the non-conductive film (items 310 plus 312 or 310 plus 312 plus 120, 214a) is used as a first non-conductive film (items 310 plus 312 or 310 plus 312 plus 120) and is disposed between the interposer board (item 510) and the circuit substrate (item 110), and the at least one electronic chip (items 210a, 210b) is electrically connected to the circuit substrate (item 110) through the interposer board (item 510); wherein the interposer board (item 510) includes an insulating body (items 510a, 510b, 510c), a plurality of top conductive contacts (item 512a) disposed on a top side of the insulating body (items 510a, 510b, 510c), a plurality of bottom conductive contacts (items 512b, 514b) disposed on a bottom side of the insulating body (items 510a, 510b, 510c), and a plurality of conductive connection structures disposed inside the insulating body (items 510a, 510b, 510c), and the conductive connection structures are respectively electrically connected to the top conductive contacts (item 512a)  and respectively electrically connected to the bottom conductive contacts (items 512b, 514b) so as to electrically connect each of the conductive connection structures between the corresponding top conductive contact (item 512a) and the corresponding bottom conductive contact (items 512b, 514b); wherein the micro heaters (items 118, 218, 318) are respectively adjacent to the bottom conductive contacts (items 512b, 514b), and the non-conductive film (items 310 plus 312 or 310 plus 312 plus 120) used as the first non-conductive film (items 310 plus 312 or 310 plus 312 plus 120) are heated by the micro heaters (items 118, 218, 318); wherein the bottom conductive contacts (items 512b, 514b) are respectively electrically connected to a plurality of conductive substrate contacts (item 114a) of the circuit substrate (item 110) respectively through a plurality of bottom solders (item 516), and the micro heaters (items 118, 218, 318) are respectively adjacent to the bottom solders (item 516) so as to respectively heat the bottom solders (item 516).
In regards to claim 5, IM (Figs. 3-5, 7-11 and associated text) discloses wherein when an interposer board (item 510) is disposed on a circuit substrate (item 110) for carrying at least (items 210a, 210b), the non-conductive film (items 310 plus 312 or 310 plus 312 plus 120), the non-conductive film (items 310 plus 312 or 310 plus 312 plus 120, 214a) is used as a second non-conductive film (item 214a) and is disposed between the at least one electronic chip (item 210a) and the interposer board (item 510), and the at least one electronic chip (item 210a) is electrically connected to the circuit substrate (item 110) through the interposer board (item 510); wherein the interposer board (item 510) includes an insulating body (items 510a, 510b, 510c), a plurality of top conductive contacts (item 512a) disposed on a top side of the insulating body (items 510a, 510b, 510c), a plurality of bottom conductive contacts (items 512b, 514b) disposed on a bottom side of the insulating body (items 510a, 510b, 510c), and a plurality of conductive connection structures disposed inside the insulating body (items 510a, 510b, 510c), and the conductive connection structures are respectively electrically connected to the top conductive contacts (item 512a) and respectively electrically connected to the bottom conductive contacts (items 512b, 514b) so as to electrically connect each of the conductive connection structures between the corresponding top conductive contact (item 512a) and the corresponding bottom conductive contact (items 512b, 514b); wherein the micro heaters (item 218a) are respectively adjacent to the top conductive contacts (item 512a), and the non-conductive film (item 214a) used as the second non-conductive film (item 214a) are heated by the micro heaters (item 218a); wherein the top conductive contacts (item 512a) are respectively electrically connected to a plurality of conductive chip contacts (item 212a) of the at least one electronic chip (item 210a) respectively through a plurality of top solders (item 226a), and the micro heaters (item 218a) are respectively adjacent to the top solders (item 226a) so as to respectively heat the top solders (item 226a).
In regards to claim 7, IM (Figs. 3-5, 7-11 and associated text) discloses an electronic device (Figs. 3-5, 7-11) comprising a circuit substrate (item 110), an interposer board (item 510) disposed on the circuit substrate (item 110), at least one electronic chip (item 210a) carried by the interposer (item 510) board, a first non-conductive film (items 310 plus 312 or 310 plus 312 plus 120) disposed between the interposer board (item 510) and the circuit substrate (item 110), and a second non-conductive film (item 214a) disposed between the at least one electronic chip (item 210a) and the interposer board (item 510), the at least one electronic chip (item 210a) being electrically connected to the circuit substrate (item 110) through the interposer board (item 510), wherein one of the first non-conductive film (items 310 plus 312 or 310 plus 312 plus 120) and the second non-conductive film (item 214a) is a non-conductive film (items 310 plus 312 or 310 plus 312 plus 120, 214a) having heating function, and the non-conductive film (items 310 plus 312 or 310 plus 312 plus 120, 214a) with heating function comprises: a non-conductive body (items 310 plus 312 or 310 plus 312 plus 120, 214a), wherein a shape of the non-conductive body (items 310 plus 312 or 310 plus 312 plus 120, 214a) is changeable by heating; and a plurality of micro heaters (items 118, 218, 318) disposed on or in the non-conductive body (items 310 plus 312 or 310 plus 312 plus 120, 214a).
In regards to claim 8, IM (Figs. 3-5, 7-11 and associated text) discloses wherein the interposer board (item 510) includes an insulating body (items 510a, 510b, 510c), a plurality of top conductive contacts (item 512a) disposed on a top side of the insulating body (items 510a, 510b, 510c), a plurality of bottom conductive contacts (items 512b, 514b) disposed on a bottom side of the insulating body (items 510a, 510b, 510c), and a plurality of conductive connection structures disposed inside the insulating body (items 510a, 510b, 510c), and the conductive connection structures are respectively electrically connected to the top conductive contacts (item 512a)  and respectively electrically connected to the bottom conductive contacts (items 512b, 514b) so as to electrically connect each of the conductive connection structures between the corresponding top conductive contact (item 512a) and the corresponding bottom conductive contact (items 512b, 514b); wherein the micro heaters (items 118, 218, 318) are respectively adjacent to the bottom conductive contacts (items 512b, 514b), and the non-conductive film (items 310 plus 312 or 310 plus 312 plus 120) used as the first non-conductive film (items 310 plus 312 or 310 plus 312 plus 120) are heated by the micro heaters (items 118, 218, 318); wherein the bottom conductive contacts (items 512b, 514b) are respectively electrically connected to a plurality of conductive substrate contacts (item 114a) of the circuit substrate (item 110) respectively through a plurality of bottom solders (item 516), and the micro heaters (items 118, 218, 318) are respectively adjacent to the bottom solders (item 516) so as to respectively heat the bottom solders (item 516).
In regards to claim 9, IM (Figs. 3-5, 7-11 and associated text) discloses wherein the interposer board (item 510) includes an insulating body (items 510a, 510b, 510c), a plurality of top conductive contacts (item 512a) disposed on a top side of the insulating body (items 510a, 510b, 510c), a plurality of bottom conductive contacts (items 512b, 514b) disposed on a bottom side of the insulating body (items 510a, 510b, 510c), and a plurality of conductive connection structures disposed inside the insulating body (items 510a, 510b, 510c), and the conductive connection structures are respectively electrically connected to the top conductive contacts (item 512a) and respectively electrically connected to the bottom conductive contacts (items 512b, 514b) so as to electrically connect each of the conductive connection structures between the corresponding top conductive contact (item 512a) and the corresponding bottom conductive contact (items 512b, 514b); wherein the micro heaters (item 218a) are respectively adjacent to (item 512a), and the non-conductive film (item 214a) used as the second non-conductive film (item 214a) are heated by the micro heaters (item 218a); wherein the top conductive contacts (item 512a) are respectively electrically connected to a plurality of conductive chip contacts (item 212a) of the at least one electronic chip (item 210a) respectively through a plurality of top solders (item 226a), and the micro heaters (item 218a) are respectively adjacent to the top solders (item 226a) so as to respectively heat the top solders (item 226a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        January 23, 2022